Citation Nr: 0526359	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  97-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of fractures of the right 2nd and 3rd 
metatarsals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 1999, April 2001, and February 2005, the Board 
remanded the present matter for additional development and 
due process concerns.


FINDING OF FACT

The veteran's service-connected residuals of fractures of the 
right 2nd and 3rd metatarsals are manifested by pain, mostly 
on overuse and during cold, damp weather, constituting at 
most a moderate level of disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of fractures of the right 2nd and 3rd 
metatarsals have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.17a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The veteran and his representative have been provided with a 
copy of the appealed March 1996 rating decision, and a March 
1997 statement of the case (SOC) and May 1998, September 
1999, January 2000, May 2003, August 2004, and April 2005 
supplemental statements of the case (SSOCs) that discussed 
the pertinent evidence and the laws and regulations related 
to the claim on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
worsened.

As it pertained to respective responsibilities, the veteran 
was advised to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims and the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in January 1996.  Thereafter, The RO issued a rating decision 
in March 1996.  In March 2004, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim, after initial AOJ adjudication of his claim.

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA outpatient treatment 
and examination reports, and private medical records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In May 1996, the veteran underwent VA examination.  X-rays of 
the right foot showed no bone or joint abnormality present.  
The veteran reported that he sustained fractures of the 2nd 
and 3rd metatarsal bones in the right foot due to a 
motorcycle accident in service.  He had a cast initially, for 
a short period of time.  He complained of intermittent pain 
in the foot.  On examination, range of motion was normal.  
The diagnosis was residuals of fracture of the right foot.

In October 1997, the veteran testified before a Decision 
Review Officer at the RO.  He stated that it hurt to walk, 
and sometimes he walked with a limp.  On occasion, he had 
redness and swelling with the foot.  It lasted for about a 
day.  It was more severe in cold weather or when he was on 
his feet for a long time.  This happened more if he was doing 
some bending.  He did not believe the toes had healed 
correctly.  He had no recent X-rays, and was not seeing a 
doctor for his foot.  

In December 1997, the veteran underwent VA examination.  X-
rays of the right foot were normal.  There were no osseous or 
soft tissue abnormalities observed.  On examination, both 
feet appeared normal.  There was no painful motion, edema, 
instability, weakness, or tenderness.  There were no 
callosities, skin breakdowns, or unusual shoe wear.  There 
were no skin or vascular changes.  The veteran's posture, 
standing, squatting, supination, pronation, raising, and 
rising on toes and heels was good.  There were no hammertoes.  
The veteran did not have flat feet.  He had no hallux valgus.  
The diagnosis was fracture of the right 3rd, 4th, and 5th 
metatarsals, remote, with no residuals.

In a December 1997 written statement, W.D., DPM, stated that 
the veteran presented initially with pain in his right foot.  
Examination revealed symptoms consistent with Morton's 
neuroma of the right third interspace, as well as early 
stages of plantar fasciitis with Achilles tendon strain.  X-
rays revealed hypermobility of the first metatarsal 
phalangeal joint causing dorsal nerve impingement.

In January 2002, the veteran underwent VA examination.  He 
took pain medication on and off for the right foot.  
Examination of the veteran's gait showed he could stand on 
his toes and heels.  He could walk fairly well.  Overall, his 
gait examination was normal.  Examination of the feet showed 
that the skin was normal.  There was no joint swelling or 
skin breakdown.  He did experience pain, especially on 
standing on his toes, with pain in the first four toes.  
Also, in the front of the right foot, he experienced pain on 
putting pressure on his foot.  Otherwise, his gait was 
normal.  The impression was chronic right foot pain.  The 
veteran suffered from plantar fasciitis of the feet.  He also 
had Achilles tendon strain.

Podiatry consultation revealed degenerative joint disease of 
the 2nd, 3rd, and 4th metatarsal joints on the right foot.  
There was also plantar fasciitis and Achilles tendinitis of 
the right foot.  An X-ray of the feet was negative.  
Arthritic changes in the right foot were consistent with 
previous traumatic injury and metatarsal fracture.  Plantar 
flexion of the right ankle was -10 to 50 degrees.  
Dorsiflexion was -10 to 20 degrees.  Inversion of the foot 
was from 0 to 30 degrees, and eversion of the foot was from 0 
to 7 degrees.  There was pain on palpation at the medial 
plantar, right calcaneus at the medial plantar fascial 
insertion, as well as the posterior calcaneus at the Achilles 
tendon insertion.  Gastroc soleus equinus was present.  On 
the dorsal 2nd and 4th metatarsal heads on the right therewas 
grossly hypertrophic bony eminence was present.  Range of 
motion of the metatarsals was restricted.  Dorsiflexion was 
with painful end range of motion.  Pain was also elicited 
with palpation about the 2nd, 3rd, and 4th metatarsals.  
There was no gross edema noted.

X-rays showed joint space narrowing at the 2nd, 3rd, and 4th 
metatarsals with osteophyte formation at the dorsal 
metatarsal heads on the 2nd and 4th metatarsals.  The 
assessment was degenerative arthritis, 2nd, 3rd, and 4th 
metatarsals.  There was also plantar fasciitis and Achilles 
tendinitis of the right foot.

In April 2005, the veteran again underwent VA examination.  
He reported flare-ups almost exclusively related to 
activities and weather changes.  With cold and damp weather, 
the veteran had nearly constant pain in the foot.  In 
addition, if he had pressure on the dorsal aspect of the mid-
foot, he got paresthesia type pain shooting down toward the 
base of his toes.  At these times, he used a cane in order to 
get some weight off the right foot.  At those times, he had a 
limp.  He self-medicated with Motrin, and that seemed to help 
the problem.  He reported that his activities of daily living 
were minimally affected in the warmer months but could be 
significantly affected for activities that involved spending 
a lot of time on his feet during the cold and damp portions 
of the year.

On examination, the veteran got up and down from the chair 
with ease.  He got on and off the table with ease.  There was 
some tenderness along the lateral border of the forefoot.  
The right foot showed no swelling.  There was no palpable 
deformity of the metatarsals.  Range of motion of the ankle 
was dorsiflexion to 30 degrees, plantar flexion to 60 
degrees, eversion to 20 degrees, and inversion to 30 degrees.  
There was good subtalar motion.  There was no anterior drawer 
sign.  Motion in the great toe was 60 degrees of extension 
and 20 degrees of plantar flexion.  Ranges of motion in the 
lesser toes were almost identical to this at 60 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  The arch was 
normal.  There was no evidence of pes planus.  There was no 
increased limitation of motion due to weakness, fatigability, 
or incoordination following repetitive use.

X-rays showed the right foot was radiographically normal.  No 
abnormalities were seen in the bones, joints, or soft tissues 
of the right foot.  The diagnosis was multiple metatarsal 
fractures of the right foot, by history.

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.




The veteran's disability, residuals of fractures of the right 
2nd and 3rd metatarsals, is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284 (2004).  Under that code, foot 
injuries are rated 10 percent disabled when moderate, 20 
percent disabled when moderately severe, and 30 percent 
disabled when severe.  Id.  A note indicates that with actual 
loss of use of the foot, a 40 percent rating is applicable.  
Id.

Under this diagnostic code, the Board cannot find that the 
veteran's right foot disability warrants more than a 10 
percent disability rating.  Specifically, we note that the 
veteran has made no indication that his foot disability is so 
painful it keeps him from his activities of daily living.  
Even when the weather was cold and damp, which the veteran 
stated causes the worst of his foot pain, he was able to 
control the pain by self-medicating with Motrin.  He never 
indicated that it prevented him from performing any personal 
or employment related tasks.  In addition, the most recent 
April 2005 VA examination indicated that X-rays showed a 
normal right foot.  Therefore, given the reasons above, the 
Board is unable to find that the veteran's right foot injury 
is moderately severe.

In an effort to afford the veteran the highest possible 
rating, the Board has evaluated his disability under all 
other potentially applicable diagnostic codes.  However, the 
veteran has been specifically shown not to have flat feet.  
Therefore, DC 5276 is not for application.  He has not been 
diagnosed with claw foot.  Therefore, DC 5278 does not apply.  
Finally, X-rays have clearly shown there was no malunion or 
nonunion of the tarsal or metatarsal bones.  Therefore, DC 
5283 is not for application.  All other diagnostic codes that 
apply specifically to the feet have a maximum disability 
evaluation of 10 percent, which the veteran already receives.

While the veteran was diagnosed with degenerative joint 
disease of the right foot in January 2002, X-rays of his foot 
have been negative throughout the course of his treatment.  
Therefore, DC 5010, which provides the rating instructions 
for arthritis, due to trauma, substantiated by X-ray 
findings, is not for application because the veteran's X-rays 
have always shown a normal right foot.


The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of right foot pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right foot.  See 38 C.F.R. §§ 4.40, 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right foot disability are 
contemplated in the 10 percent rating assigned based on the 
opinion of the most recent VA examiner in April 2005.  There 
is no indication that pain, due to disability of the right 
foot, causes functional loss greater than that contemplated 
by the 10 percent evaluation assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in January 1996, have his 
residuals of fractures of the right 2nd and 3rd metatarsals 
been more disabling than as currently rated under this 
decision.

In sum, the evidence shows that the veteran's right foot 
ankle disability is manifested by at most a moderate injury, 
warranting a 10 percent rating.  The Board, therefore, finds 
that the preponderance of the evidence is against the claim 
for an increase to a 20 percent rating.  In making this 
determination, the Board has

considered the benefit-of-the doubt doctrine but finds that 
it is inapplicable as it pertains to an increased percent 
rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of fractures of the right 2nd and 3rd metatarsals 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


